— Order entered May 18, 1984 unanimously affirmed, with costs. Appeal from order entered January 13, 1983 dismissed as moot. Memorandum: On the original submission of this appeal, we held the case, reserved decision and remitted the matter to Supreme Court to conduct a hearing on the issue of whether evidence of a postjudgment sale of the subject property was newly discovered (Matter of Commercial Structures v City of Syracuse, 97 AD2d 965). The record of the hearing amply supports the court’s finding that it was not.
We also reject respondents’ argument, raised for the first time on this resubmission, that the judgment in this tax certiorari proceeding (Matter of Commercial Structures v City of Syracuse, 91 AD2d 1197) should be vacated and the trial reopened in the *1055interests of justice pursuant to the inherent discretionary power of the court. The validity of judgments in proceedings such as this should not be subject to attack except as permitted by CPLR 5015. There must be a finality to litigation. (Appeal from order of Supreme Court, Onondaga County, Stone, J. — resubmission.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.